Exhibit 10.1
November 19, 2010
Mr. Thomas Bradley
13 Crocus Hill
St. Paul, MN 55102
Dear Tom:
This letter agreement confirms our discussions regarding agreed-upon transition
arrangements and your retirement from employment with Fair Isaac Corporation
(the “Company”). To carry out our agreed-upon arrangement, this letter amends
the letter agreement entered into between you and the Company dated March 11,
2009 (the “Employment Letter”).
Effective November 18, 2010, you will retire as the Company’s Executive Vice
President, Chief Financial Officer and resign from any and all positions as an
officer or director of any direct or indirect subsidiaries of the Company and
from any fiduciary positions with any Company benefit plan. In order to
facilitate transition of your responsibilities, your employment with the Company
will continue from November 18, 2010 through April 15, 2011 (“Retirement Date”),
on the terms and conditions of the Employment Letter, subject to the following
amendments:

     
Title:
  You will serve as the Company’s Vice President, Finance.
 
   
Term:
  The term of your employment will end on the Retirement Date, April 15, 2011.
 
   
Responsibilities:
  During your employment as Vice President, Finance, you will report to the
Company’s Chief Executive Officer (“CEO”) and will provide transitional support
to the finance operations and otherwise advise the Company as requested in areas
within the scope of your previous responsibilities as Chief Financial Officer.
You agree to serve the Company faithfully and to the best of your ability,
consistent with the expectations for this position.
 
   
Initial Base Salary:
  You will be paid a base salary at the rate of $320,000 per year commencing
November 18, 2010 for services performed, in accordance with the regular payroll
practices of the Company with annual review by the Compensation Committee of the
Board (the “Committee”). Your performance and base salary will be reviewed by
the Committee annually during the first quarter of each fiscal year and may be
adjusted upward from time to time at the discretion of the Committee, but will
not be reduced without your consent during the Term.
 
   
Incentive Bonus:
  You acknowledge that your incentive bonus for FY 2010 under the Company’s
Management Incentive Plan will be $0.00 and that you will not be eligible for
any incentive compensation for FY 2011.
 
   
Annual Equity:
  You acknowledge that you will not be eligible for any additional equity grants
from the Company. Your outstanding equity holdings will continue in place in

1



--------------------------------------------------------------------------------



 



     
 
  accordance with the terms and conditions of the applicable agreements,
represented in the Company’s records by grant numbers 009591 and 009597.
 
   
Benefits:
  You will be eligible to participate in the employee benefit plans and programs
generally available to employees of the Company to the extent that you meet the
eligibility requirements for each individual plan or program and subject to the
provisions, rules and regulations applicable to each such plan or program as in
effect from time to time. The plans and programs of the Company may be modified
or terminated by the Company in its discretion.
 
   
Vacation:
  You agree to use all accrued vacation time off available to you before your
Retirement Date, in accordance with the policies and practices of the Company,
such that no vacation time will be paid to you upon termination of your
employment. Vacation time shall be taken at such times so as not to unduly
disrupt the operations of the Company.
 
   
Severance:
  You and the Company agree that this transition and your retirement from the
Company constitutes a Qualifying Termination and that you are eligible for
severance in accordance with the terms and conditions of the “Severance”
provisions of the Employment Letter. The Company will pay you severance at the
time and in the manner set out in the Employment Letter, subject to you
fulfilling all of the conditions for receiving such severance, including but not
limited to signing and not revoking the enclosed release of all claims against
the Company, its affiliates, officers, directors, employees, agents and assigns
(the “Release”). You and the Company agree that your severance will be
calculated based on your final annual base salary rate of $320,000 and that your
bonus component of severance will be $0.00.
 
   
Entire Agreement:
  Except as expressly modified by this letter, all provisions of the Employment
Letter continue in effect through the Retirement Date in accordance with its
terms. The Employment Letter, as amended herein, the PIIA, the Indemnification
Agreement, and the Management Agreement constitute the entire agreement between
the parties, and supersede all prior discussions, agreements and negotiations
between you and the Company. No amendment or modification of the Employment
Letter or this amendment will be effective unless made in writing and signed by
you and an authorized officer of the Company.

2



--------------------------------------------------------------------------------



 



Please acknowledge your acceptance of the terms and conditions of your
transition and retirement, and the amendment of the Employment Letter, by
signing below.
Sincerely,
/s/ Mark N. Greene
Mark N. Greene
Chief Executive Officer
I accept and agree to the above amendments to the Employment Letter terms and
conditions of the amended employment with Fair Isaac Corporation as set forth
above.

         
/s/ Thomas Bradley
      November 19, 2010
 
       
Thomas Bradley
      Dated

3



--------------------------------------------------------------------------------



 



RELEASE BY THOMAS BRADLEY
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me (Thomas Bradley) and anyone who has or
obtains any legal rights or claims through me.     B.   FICO means Fair Isaac
Corporation, any company related to Fair Isaac Corporation in the present or
past (including without limitation, its predecessors, parents, subsidiaries,
affiliates, joint venture partners, and divisions), and any successors of Fair
Isaac Corporation.     C.   Company means FICO; the present and past officers,
directors, committees, shareholders, and employees of FICO; any company
providing insurance to FICO in the present or past; the present and past
employee benefit plans sponsored or maintained by FICO (other than multiemployer
plans) and the present and past fiduciaries of such plans; the attorneys for
FICO; and anyone who acted on behalf of FICO or on instructions from FICO.    
D.   Agreement means the letter agreement between me and FICO dated March 9,
2009, as amended by letter agreement dated November 19, 2010, including all of
the documents attached to such agreements.     E.   My Claims mean all of my
rights that I now have to any relief of any kind from the Company, whether I now
know about such rights or not, including without limitation:

  1.   all claims arising out of or relating to my employment with FICO or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under the laws of the United States or
any other country or of any state, province, municipality, or other unit of
government, including without limitation, claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, Lilly Ledbetter Fair Pay Act of 2009, the
Fair Credit Reporting Act, the California Fair Employment and Housing Act, the
Minneapolis Civil Rights Ordinance, and workers’ compensation non-interference
or non-retaliation statutes (such as Minn. Stat. § 176.82);

1



--------------------------------------------------------------------------------



 



  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;     6.   all rights
I have under California Civil Code section 1542, which states that: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor;”     7.   all
claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and     8.   all claims for attorneys’ fees, costs, and
interest.

      However, My Claims do not include any claims that the law does not allow
to be waived; any claims that may arise after the date on which I sign this
Release; any rights I may have to indemnification from FICO as a current or
former officer, director or employee of FICO; any claims for payment of
severance benefits under the Agreement; any rights I have to severance pay or
benefits under the Agreement; or any claims I may have for earned and accrued
benefits under any employee benefit plan sponsored by the Company in which I am
a participant as of the date of termination of my employment with FICO.

Consideration. I am entering into this Release in consideration of FICO’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FICO as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FICO if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.
Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records;

2



--------------------------------------------------------------------------------



 



(ii) reasonably consult with the Company regarding business matters that I was
involved with while employed by the Company; and (iii) be reasonably available,
with or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that I may have
knowledge of by virtue of my employment by or service to the Company. In
performing my obligations under this paragraph to testify or otherwise provide
information, I will honestly, truthfully, forthrightly, and completely provide
the information requested, volunteer pertinent information and turn over to the
Company all relevant documents which are or may come into my possession.
My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement I signed on March 11, 2009. I
will cooperate with the Company in the transition of my duties. In addition, I
will not defame or disparage the reputation, character, image, products, or
services of FICO, or the reputation or character of FICO’s directors, officers,
employees and agents, and I will refrain from making public comment about the
Company except upon the express written consent of an officer of FICO.
Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the date I
received this Release (or 21 days after the last day of my employment with FICO,
if later) to consider whether I wish to sign this Release. If I sign this
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Release. I understand and agree that if I sign this Release
prior to my last day of employment with FICO it will not be valid and FICO will
not be obligated to provide the consideration described in the Release.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FICO will not be obligated to provide the
consideration described in the Release.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to FICO by hand or by mail within the 15-day
rescission period. All deliveries must be made to FICO at the following address:

3



--------------------------------------------------------------------------------



 



Richard S. Deal
SVP, Chief HR Officer
Fair Isaac Corporation
901 Marquette Avenue
Suite 3200
Minneapolis, MN 55402
If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FICO at the
address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
FICO and by me.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

                 
Dated:
               
 
               
 
          Thomas Bradley    

4